—In a neglect proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Queens County (Berman, J.), dated October 23, 1998, which, after a hearing on the issue of personal jurisdiction, in effect, denied her motion to vacate an order of the same court, dated April 2, 1996, which, upon her default in appearing, inter alia, terminated her parental rights.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner met its burden of establishing, by a preponderance of the evidence, that the court had obtained personal jurisdiction over the appellant in this proceeding to terminate her parental rights. The court had the opportunity to observe the witnesses, and its resolution of the issues of credibility presented by the testimony at the hearing is entitled to great weight on appeal. We find no reason to disturb the court’s findings (see, Cautela Realty v McDonald, 239 AD2d 481; Laurenzano v Laurenzano, 222 AD2d 560). Since the court acquired personal jurisdiction over the appellant, there is no basis for vacating the order terminating her parental rights.
The appellant’s remaining contentions are without merit. Mangano, P. J., Altman, Schmidt and Smith, JJ., concur.